Order unanimously reversed, with twenty dollars costs and disbursements, and a preliminary injunction granted to the extent of restraining defendant from any further distribution of defendant’s magazine “ Red Mask,” pending trial and determination of the action, on condition that plaintiff consent to an immediate trial. On plaintiff filing such consent, the ease is set down at the head of the ready day calendar, Special *939Term, Part III, for Monday, March 10, 1941 at ten a. m. No opinion. Settle order on notice. Present — Martín, P. J., O’Malley, Townley, Uhtermyer and Dore, JJ.